DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 19, 2021 has been entered.

Response to Amendment
	The amendment filed on March 19, 2021 has been entered.  
	Applicant has amended claims 1, 30 and 39.  
	Claims 2-4, 14-18 and 20-21 which were previously withdrawn from consideration have been rejoined herein.
	Claims 1-6, 8-18, 20-24, 26-30 and 32-42 remain pending and have been allowed.

Election/Restrictions
Claim 1 is allowable. Claims 2-4, 14-18 and 20-21, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Species A-C, as set forth in the Office action mailed on April 25, 2017, is hereby withdrawn and claims 2-4, 14-18 and 20-In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Interpretation
	Examiner hereby adopts the following to be an explicit definition in view of Applicant’s specification (See MPEP §2111.01 IV):
Descriptor - a data structure stored in memory where the values in the data structure are derived by executing one or more algorithms on a digital representation of an object or scene.  Specification [0031].

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 3/29/2021 is in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Claim Rejections – 35 U.S.C. § 103	Applicant’s arguments regarding the prior art rejection (Amendment, pp. 8-11) have been fully considered and were found to be persuasive.  Examiner agrees that the prior art, taken either individually or in reasonable combination with other prior art, fails to disclose, suggest, teach, or render 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen Hamon (Reg. No. 67,228) on March 31, 2021.

The application has been amended as follows: 
15.  (Currently amended)  The system of claim 1, wherein the recognized object comprises a real-world object.

17.  (Currently amended)  The system of claim 1, wherein the recognized object comprises a virtual object.


Reasons for Allowance
Claims 1-6, 8-18, 20-24, 26-30 and 32-42 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Regarding the claimed terms, the Examiner notes that a "general term must be understood in the context in which the inventor presents it." In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
	Knudson et al. (US 2013/0260727 A1), the closest prior art of record, discloses where image identification data (e.g., image fingerprint data, watermark payload information) associated with an object (i.e. an object depicted in the image) is obtained by executing an image recognition algorithm (i.e. a software app, e.g., a software app that decodes a watermark payload, and/or a software app that uses fingerprint-based content identification technique such as SIFT, SURF, ORB, CONGAS) to recognize the object in a digital image (i.e. image, e.g., an image captured by a camera) containing the object.  Knudson [0005]; [0038-0039]; [0042]; [0056]; [0072]; [0202]; [0296-0298]; [0356]; [0374].  Knudson also discloses where at least one content activation policy (i.e. a policy/set of limitations/set of rules that identify what information to send to a user and/or when to send information (e.g., an alert/notification) to a user) is identified as a function of the image identification data (e.g., image fingerprint data, watermark payload information).  Knudson [0244]; [0246-0248]; [0266-0268]; [0278-0282]; [0296-0298]; [0308]; [0311]; [0314].  Knudson differs, in part, from the claimed invention because Knudson fails to explicitly disclose that the obtained identification data (i.e. descriptors) are data structures stored in memory where the values in the data structures are derived by executing one or more algorithms on a digital representation of an object or scene, as defined in Applicant’s specification.  See Specification [0031].  Furthermore, even if the image identification data obtained by Knudson was somehow construed to be a “descriptor”, as defined by Applicant, there is nothing in Knudson that teaches or suggests that the image identification data contains information about a relationship between pixels in the digital image, and/or that image identification data containing information about a relationship 
	Brandis (US 2012/0284122 A1) discloses where at least one activation policy (i.e. context/context factor) is identified as a function of identification data (e.g., the identification data found in a watermark or fingerprint) by traversing the activation policies (i.e. context/context factors) stored in the database (i.e. stored in table).  Brandis [0078-0083]; [0088-0095]; Fig. 2.  Like Knudson, Brandis also fails to explicitly disclose that the identification data (i.e. descriptors), which is used to identify activation polices in a table, meets the definition of a “descriptor” as defined in Applicant’s specification.  Furthermore, even if the identification data used by Brandis was somehow construed to be a “descriptor”, as defined by Applicant, there is nothing in Brandis that teaches or suggests that the identification data contains information about a relationship between pixels in the digital image, and/or that identification data containing information about a relationship between pixels in the digital image is used to identify at least one content activation policy, as currently recited in independent claims 1, 30 and 39.
Accordingly, certain aspects of the claimed invention were known in the art, however, the prior art, taken either individually or in reasonable combination with other prior art, fails to disclose, suggest, teach, or render obvious the particular combination of steps or elements as recited in independent claims 1, 30 and 39.	For the above reasons, and for those set forth by Applicant in the March 19, 2021 Amendment (see March 19, 2021 Amendment, pp. 8-11), claims 1, 30 and 39 are deemed to be allowable over the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FENSTERMACHER whose telephone number is (571)270-3511.  The examiner can normally be reached on Monday - Friday 8:30 AM to 5:30 PM EST, Alternate Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.F./Examiner, Art Unit 3685
March 31, 2021

/STEVEN S KIM/Primary Examiner, Art Unit 3685